Citation Nr: 1810332	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic kidney disease, claimed as secondary to service-connected bronchial asthma and allergic rhinitis. 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a notice of disagreement dated in June 2011, and the RO issued a statement of the case in September 2012.  The Veteran submitted his substantive appeal in November 2012.

In February 2015, the Board, inter alia, remanded the Veteran's kidney claim and a claim for individual unemployability, for additional development.  In December 2017, the RO granted entitlement to individual unemployability.  The record currently before the Board contains no indication that the Veteran has initiated an appeal with the downstream element of effective date; thus, this issue is not before the Board.  


FINDING OF FACT

Chronic kidney disease did not have its onset in service or within one year of active service, nor is such disability causally related to active service or any incident therein or causally related to or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for chronic kidney disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for listed chronic diseases, including cardiovascular-renal disease, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records are entirely negative for complaints or findings of a kidney disability.  In September 1967, the Veteran was hospitalized for evaluation of his fitness for duty in light of his asthma.  At that time, he underwent a physical examination which was negative for findings of a kidney disability.  His lymphatics were within normal limits as was laboratory testing.  At his October 1967 military separation medical examination, all pertinent systems, including genitourinary and endocrine, were normal.  Laboratory testing was also normal.  

In pertinent part, the post-service record on appeal shows that in December 1995, the Veteran sought treatment for shortness of breath and weakness.  He indicated that he had been in good health prior to that time, but for an episode of treatment for syringomyelia of the cervical spinal cord in 1985.  On examination, the Veteran was found to be significantly hypertensive and he was hospitalized.  On admission, findings included significant hypertension with elevated renal function tests.  He denied a history of kidney disease or significant hypertension.  Nephrology was consulted.  A renal sonogram was negative.  A kidney biopsy revealed papillary glomerulopathy associated with mild to moderate interstitial fibrosis.  The initial impressions included renal failure, probably chronic.  The diagnoses on discharge included hypertensive cardiovascular disease with a hypertensive crisis.  

In February 2011, the Veteran filed a claim of service connection for a kidney disability, secondary to his service-connected respiratory disabilities, rhinitis and asthma.  

In connection with his claim, the Veteran was afforded a VA examination dated in March 2011.  A history of the Veteran's respiratory conditions was set out.  The Veteran reported that he had had no significant medical care between 1985, when he underwent a cervical laminectomy, and 1995 when he developed breathlessness and was hospitalized.  At that time, he was diagnosed as having congestive heart failure and prescribed antihypertensive therapy.  He was also diagnosed as having renal insufficiency.  The Veteran reported that his clinicians believed his kidney disease was caused by poorly controlled hypertension.  He was now being followed for end-stage renal disease.  The Veteran was not undergoing dialysis at present.  He was being evaluated for a kidney transplant.  The Veteran followed with his nephrologist every 3-4 months.  He retired from the postal service in 1997 after 29 years due to his renal insufficiency.  After examination, the Veteran was diagnosed with chronic kidney disease, pre-dialysis, secondary to poorly controlled hypertension with need for mineral and hormonal/hematologic intervention.  The Veteran was also diagnosed with hypertension, well-controlled, on tolerated single oral agent with evidence of target organ damage at kidney.  The examiner reported that the Veteran had no note of hypertension or renal insufficiency during service, that the hypertension developed in his post-service years, and that his kidney disease was more than likely due to this issue.  The examiner noted that the Veteran's nephrologist believed that his renal insufficiency was due to nephrosclerosis caused by a decade of untreated hypertension.  The Veteran's blood pressure was not elevated in the service treatment records and the Veteran was never treated for hypertension or a kidney issue during service.  The Veteran's chronic kidney disease was complicated from a symptomatic standpoint by his development of erectile dysfunction due to back surgery and bladder outlet obstruction due to benign prostatic hyperplasia.   Neither of these two issues was manifest or addressed during his active duty years.  

The Veteran was afforded additional examination in April 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  After examining the Veteran and reviewing the record, the examiner concluded that it was less likely than not (less than 50% probability) that the Veteran's kidney disease was proximately due to or the result of his service-connected conditions.  The examiner explained that the Veteran's claims file, treatment records, and previous examinations had been reviewed.  In that regard, the examiner noted that the record reflected that the Veteran had been diagnosed as having both hypertension and renal dysfunction in 1995.  He had had a progressive decline in his renal function since that time and had been on dialysis since June 2011.  The Veteran was noted to be service-connected for asthma and allergic rhinitis.  The examiner noted that the VA examination of March 2011 indicated a diagnosis of chronic kidney disease secondary to poorly controlled hypertension.  In addition, a review of the Veteran's Nephrology clinic notes similarly indicated that the Veteran's end-stage renal disease was secondary to nonservice-connected hypertension.  The examiner further explained that neither asthma nor allergic vasomotor rhinitis caused end-stage renal disease nor did medical science support a link between either allergic vasomotor rhinitis or asthma and chronic kidney disease/ end-stage renal disease.  Finally, the examiner noted that a kidney biopsy report dated in January 1996 indicated a diagnosis of fibrillary glomerulopathy associated with mild to moderate interstitial fibrosis.  The examiner indicated that most cases of fibrillary glomerulopathy are idiopathic, but some have been associated with CLL or related B cell lymphomas.  For the foregoing reasons, the examiner concluded that there was no known association with bronchial asthma or allergic rhinitis.  Based on the evidence of record, the examiner found that it was less likely than not that the Veteran's chronic kidney disease requiring dialysis was proximately due to of the result of nor aggravated by his bronchial asthma or allergic vasomotor rhinitis. 

After considering the record in its entirety, the Board concludes that service connection for kidney disease is not warranted.  As set forth in detail above, kidney disease was not present during military service.  His separation examination was normal.  Moreover, the post-service record on appeal shows that kidney disease was not diagnosed until 1995, more than 25 years after service.  In addition, both VA examination reports found that the Veteran's kidney disease was less likely than not related to his active service or any incident therein.  Moreover, the April 2017 VA medical examiner explained that it was less likely than not that the Veteran's kidney disease was causally related to or aggravated by his service-connected rhinitis and/or asthma.  Both examiners explained that the Veteran's kidney disease was related to his nonservice-connected hypertension.  This conclusion is consistent with the opinion of the Veteran's treating nephrologist.  There is no competent evidence to the contrary.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, both VA examiners reviewed the Veteran's claims file and his medical history.  After examination and review, the examiners provided definite opinions supported by a reasoned rationale.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his kidney disease is secondary to his service-connected respiratory disabilities.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether kidney disease is related to military service or a service-connected disability is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though nephritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran was not indicated to have hypertension or kidney disease until more than 25 years after military service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic kidney disease is denied.  





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


